UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, P.R.C. (Address of principal executive offices) +86 (772) 363 8318 (Registrant’s telephone number, including area code) (Zip Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer (Do not check if a smaller reporting company.) ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) As of August 13, 2010 the registrant had 38,154,340shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Part I Financial Information 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4T. Controls and Procedures 46 Part II – Other Information 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered shares of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Reserved and Removed) 47 Item 5. Other Information 47 Item 6. Exhibits 47 Table of Contents PART I—FINANCIAL INFORMATION Item 1. Financial Statements China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Income and Comprehensive Income (Unaudited) (Stated in US Dollars) Three months ended Six months ended June 30 June 30 Sales revenue $ Cost of sales Gross profit Operating expenses Administrative expenses Research and development expenses - - Selling expenses Total operating expenses Income from operations Non-operating income (expense) Interest income Other income - - Change in fair value of warrant liabilities ) - ) - Other expenses ) Finance costs ) Total non-operating income (expense) Income before income taxes Income taxes ) Net income Other comprehensive income Foreign currency translation adjustments ) ) ) Total comprehensive income $ Earnings per share - basic $ Earnings per share - diluted $ Weighted average number of shares outstanding - basic Weighted average number of shares outstanding - diluted See the accompanying notes to consolidated financial statements 1 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Balance Sheets (Stated in US Dollars) June 30, December 31, (Unaudited) (*) Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Amounts due from related companies - note 12 Other receivables, prepayments and deposits Inventories - note 7 Deferred income taxes Total current assets Property, plant and equipment, net - note 9 Goodwill - note 8 Other intangible assets, net - note 8 Land use rights, net - note 10 Deferred income taxes Total assets $ $ (*) Derived from audited financial statements See the accompanying notes to consolidated financial statements 2 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Balance Sheets (Cont’d) (Stated in US Dollars) June 30, December 31, (Unaudited) (*) Liabilities and Stockholders’ Equity Liabilities Accounts payable $ $ Other payables and accrued expenses Amounts due to directors - note 11 Amounts due to related companies - note 12 Income tax payable Secured bank loans - note 13 Other loans - note 14 Retirement benefit costs Total current liabilities Secured long-term bank loans - note 13 Warrant liabilities - note 15 - Retirement benefit costs Total liabilities Commitments and contingencies - note 16 Stockholders’ Equity - notes 15, 17 and 18 Common stock: par value $0.001 per share; 100,000,000 shares authorized; 38,119,340 and 37,089,370 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Statutory and other reserves Accumulated other comprehensive income Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (*) Derived from audited financial statements See the accompanying notes to consolidated financial statements 3 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Cash Flows (Unaudited) (Stated in US Dollars) Six months ended June 30 Cash flows from operating activities : Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities : Depreciation and amortization Deferred income taxes ) ) Gain on sale of land use right ) - Loss on sale of property, plant and equipment - Change in fair value of warrant liabilities - Share-based compensation expense - Changes in operating assets and liabilities, net of effects of acquisitions of retail stores : Accounts receivable ) ) Bills receivables - ) Other receivables, prepayments and deposits ) ) Inventories ) ) Accounts payable Other payables and accrued expenses ) Retirement benefit costs - Income tax payable ) Total adjustments ) ) Net cash flows provided by operating activities $ $ See the accompanying notes to consolidated financial statements 4 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Consolidated Statements of Cash Flows (Cont’d) (Unaudited) (Stated in US Dollars) Six months ended June 30 Cash flows from investing activities : Acquisition of property, plant and equipment $ ) $ ) Payments to acquire retail stores ) - Proceeds from sale of property, plant and equipment - Proceeds from sale of land use right - Net cash flows used in investing activities ) ) Cash flows from financing activities : Advance/repayment activities with related companies, net ) Proceeds received from private placement - Change in restricted cash ) Repayments to directors ) ) Proceeds from bank loans Repayments of bank loans ) ) Proceeds from other loans - Repayments of other loans ) ) Net cash flows provided by (used in) financing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures for cash flow information : Cash paid for : Interest $ $ Income taxes $ $ See the accompanying notes to consolidated financial statements 5 Table of Contents China BCT Pharmacy Group, Inc. (Formerly named China Baicaotang Medicine Limited) Condensed Consolidated Statements of Stockholders’Equity Unaudited (Stated in US Dollars) Statutory Accumulated Common stock Additional and other No. of paid-in surplus comprehensive Retained shares Amount capital reserves income earnings Total Balance, December 31, 2009 $ Net income - Foreign currency translation adjustments - ) - ) Share-based compensation Private placement - - - Reclassification - - ) - - - ) Balance, June 30, 2010 38,119,340 $
